United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1479
                                    ___________

Frederick P. Moldan; Luann L.             *
Moldan,                                   *
                                          *
              Appellants,                 *
                                          *
        v.                                *
                                          *
State Bank and Trust Company of New *
Ulm, Minnesota, a state chartered         *
financial institution doing business      * Appeal from the United States
as a Minnesota corporation; Dan           * District Court for the
Glickman, as Secretary of Agriculture     * District of Minnesota.
for the United States Department of       *
Agriculture; doing business as Rural      *        [UNPUBLISHED]
Utilities Service and Farm Services       *
Agency; Brown County Rural                *
Electric Association, a Minnesota         *
chartered and member-owned                *
cooperative association; John Does,       *
1-10; Jane Roes, 1-10; XYZ                *
Corporation, 1-5,                         *
                                          *
              Appellees.                  *
                                     ___________

                        Submitted: March 19, 1999

                                Filed: April 2, 1999
                                    ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.

       Frederick P. Moldan and Luann L. Moldan appeal from the district court’s1 order
granting the summary judgment motion of defendants State Bank and Trust Company
of New Ulm (State Bank) and the United States Secretary of Agriculture as to certain
counts, and dismissing without prejudice the Moldans’ remaining claims. Having
carefully reviewed the record and the parties’ submissions on appeal, we conclude that
the district court’s judgment is correct. Accordingly, we affirm. See 8th Cir. R. 47B.

      We also deny State Bank's pending motion as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.

                                         -2-